DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.  
Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1, 3-6 and 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Referring to claim 1, the antennae ‘proximately located to directly read the ID number’ is indefinite, ‘proximately’ being a relative term in the given context. It is also unclear how the system controller can function as recited without being programmed accordingly. 
	In claims 8-9, it is unclear how the ‘wand reader(s)’ must be structurally inter-related with the system controller of claim 1. It is also unclear how ‘adjacent’ is inter-related with ‘proximately located’ recited in claim 1. 
	Claim 11 fails to set forth any structural inter-relationships between the ‘relay circuit’ and the antennae. 
In claim 12, line 9, ‘the set of rack reader electronics’ lacks antecedent basis. See also line 14. Moreover, it is unclear from the claim language how the ‘reader access device’ can function as recited without the ‘read head’ being electrically connected to the display and without being programmed accordingly. 
In claim 14, it is not clear whether or not the recitation of lines 2-3 intends to include the plurality of reader access device as part of the claimed invention. It is further unclear how the ‘different racks’ of line 5 must be inter-related with the ‘plurality of racks’ recited in claim 12. 
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, and 3 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Gerstel et al., US 20090322486. 
	Gerstel discloses a storage apparatus comprising, as shown in Figures 2-3, ‘outer container’ 110 with a plurality of storage locations116, 118 within corresponding racks that accommodate sample receptacles 122; and reader electronics external to and distinct from the racks, the electronics comprising a plurality of proximately located RFID reader antennae 146 inside the outer container, and a system controller 126 located outside the container, capable to function as recited. 
Although Gerstel does not expressly teach the sample receptacles to be boxes, bags or blocks, as recited, such sample containers are routinely employed in the art, and it would have been within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Gerstel by having employed such sample containers, to have capabilities to process different samples and diversify the tests to be performed. 
Allowable Subject Matter

7.	Claims 4-6 and 8-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

Drawings

8.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘compartment’ configured for receiving the rack(s), as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Response to Arguments

9.	All of the Applicant's arguments been fully considered but they are moot in view of new grounds of rejection. 	
Conclusion

10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798